United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-4134WA
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
Kenneth Ray Thomas,                     *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: April 14, 1998
                                Filed: April 22, 1998
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                           _____________

PER CURIAM.

       On appeal from his robbery-related convictions, Kenneth Ray Thomas contends
the evidence is insufficient to support his convictions. A review of the record shows
that Thomas's claim is without merit. We thus affirm Thomas's convictions without an
extended opinion. See 8th Cir. R. 47B.




      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-